DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 03/10/2022 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claim Objections
Claim 5 is objected to because of the following informalities: the claim recites “amount 1.2%”, which is presumed to be intended to recite “about 1.2%”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the claim recites “amount 0.30%”, which is presumed to be intended to recite “about 0.30%”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 3 recites the limitation “the preselected solvent” in line 1. There is insufficient antecedent basis for this limitation in the claim, as parent claim 1 discloses “a preheated solvent” but nothing related to a “preselected” solvent or any step of selecting a solvent.
Claim 11 recites the limitation “the second solution” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (U.S. 2011/0189360 A1).
Regarding claim 1, Yoo et al. discloses a method of blending a low solubility ingredient into a beverage solution ([0006]) comprising (i) dissolving the low solubility ingredient in a preheated solvent to provide a first solution ([0007], where “mixing rebaudioside D in aqueous liquid with heating to an elevated temperature” is reasonably interpreted as teaching that the “aqueous liquid with heating” involves subjecting the aqueous liquid to heating to some degree prior to adding the rebaudioside D), (ii) forming a beverage syrup from one pre-blend batch ([0007], [0023], [0030], claim 14 and claim 24, where a mixture of syrup ingredients is added to the rebaudioside D solution), and (iii) combining the first solution with the beverage syrup to form a beverage solution ([0007], claim 14).
As for claim 2, Yoo et al. discloses combining the low solubility ingredient with the preheated solvent to provide the first solution ([0007]), where the preheated solvent has a first temperature ([0008]), and cooling the first solution to a second temperature while stirring the first solution ([0007]).
As for claim 3, Yoo et al. discloses the solvent as being water ([0030]).
As for claim 4, Yoo et al. discloses monitoring a concentration of the low solubility ingredient in the first solution ([0008], where measuring the concentration constitutes monitoring the concentration).
As for claim 5, Yoo et al. discloses the low solubility ingredient as being present in the first solution at a concentration of about 0.4-1.2% by weight (specifically, “at least about 3000 ppm”, or 0.3%) ([0008]).
As for claim 6, Yoo et al. discloses the low solubility ingredient as being present in the first solution at a concentration of about 0.5-0.7% by weight (specifically, “at least about 3000 ppm”, or 0.3%) ([0008]).
As for claim 7, Yoo et al. discloses the low solubility ingredient as being present in the beverage solution at a concentration of about 0.20-0.30% by weight (specifically, “about 2500 ppm”, or 0.25%) ([0027]).
As for claim 8, Yoo et al. discloses the first temperature is from about 20-80°C (specifically, at least 70°C) ([0018]).
As for claim 9, Yoo et al. discloses the first temperature is from about 55-70°C (specifically, at least 70°C) ([0018]).
As for claim 10, Yoo et al. discloses the second temperature is from about 0-30°C (specifically, “ambient temperature”) ([0066]).
As for claim 11, Yoo et al. discloses the solution as being a beverage ([0024]).
As for claim 12, Yoo et al. discloses mixing a diluent with beverage solution to form a beverage ([0024], [0026]).
As for claim 13, Yoo et al. discloses the diluent as being water ([0026]).
As for claim 14, Yoo et al. discloses the first solution as being stable for about 3 days at ambient temperature ([0066], [0070]-[0071]).
As for claim 15, Yoo et al. discloses the low solubility ingredient as being rebaudioside D ([0007]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (U.S. 2011/0189360 A1) in view of Prakash et al. (U.S. 2015/0017284 A1).
Regarding claim 16, Yoo et al. discloses the method of claim 1.
Yoo et al. does not disclose the low solubility ingredient as being rebaudioside M.
However, Prakash et al. discloses that rebaudioside M is useful as a sweetener in beverage formulations but has poor solubility ([0006]).
It would have been obvious to one having ordinary skill in the to add rebaudioside M as a sweetener component in the method of Yoo et al. Yoo et al. teaches that the composition may comprise various additional sweeteners ([0036], [0038]), which would prompt a skilled practitioner to consult Prakash et al. for further instruction. Since Prakash et al. teaches that rebaudioside M is useful as a sweetener in beverage formulations but has poor solubility ([0006]), a skilled practitioner would find the incorporation of rebaudioside M as the low solubility ingredient of Yoo et al. to be obvious.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (U.S. 2011/0189360 A1).
Regarding claim 17, Yoo et al. discloses a method of blending a low solubility ingredient into a beverage solution ([0006]) comprising (i) combining the low solubility ingredient with a preheated solvent in a first tank to provide a first solution wherein the preheated solvent has a first temperature ([0007], where “mixing rebaudioside D in aqueous liquid with heating to an 
Yoo et al. does not specifically disclose transferring the cooled solution to a second tank or transferring the second solution to a buffer tank.
However, MPEP 2144.04 VI indicates that the rearrangement of parts is insignificant to patentability absent any unexpected results. The claimed steps of transferring the two intermediate solutions to various tanks are merely design choices related to the scale of the claimed invention and are insignificant to achieving any particular result as related to the claimed beverage solution. The two transfer steps are thus deemed obvious to a skilled practitioner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793